Citation Nr: 0030460	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  96-20 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for disorders of the 
left eye to include cataract, including as secondary to 
blindness in the right eye.  

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for a foot fungus.  

5.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from August 1936 to January 
1946.  

The appeal arises from the February 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, denying service connection for a 
left eye cataract and decreased vision secondary to service-
connected blindness in the right eye, and also denying 
service connection for residuals of a back injury, a skin 
rash, a foot fungus, and skin cancer. 

In the course of his appeal the veteran testified before a 
hearing officer at the RO in July 1996, and before the 
undersigned Board member at the RO in July 2000.  Transcripts 
of these hearings are included in the claims folder.  At the 
July 2000 hearing the veteran submitted additional outpatient 
treatment records in support of his claim, and he provided a 
signed waiver of RO consideration of this additional evidence 
prior to Board adjudication of his claim.


REMAND

Service medical records show that the veteran was diagnosed 
with central choroiditis in October 1945.  The condition was 
diagnosed as severe in the right eye and mild in the left.  
Vision was hand motion, uncorrectable, in the right eye, and 
20/20 in the left eye. 

An October 1945 ophthalmologic examination report informed 
that the veteran had many vitreous opacities in the right eye 
of varying sizes, and that the vitreous of the left eye was 
clear.  The fundi of the right eye contained a large area of 
old healed chorioretinitis involving the macula, with the 
fundi elsewhere normal.  The fundi of the left eye contained 
a small area of old healed chorioretinitis at the periphery 
at 12 o'clock, with the fundi elsewhere normal.  Vision was 
to hand motion, uncorrectable, in the right eye.  Uncorrected 
vision in the left eye was 20/20.   Other service medical 
records pertaining to the eyes were essentially consistent 
with these findings.  

In service in November 1945 the veteran was treated at a skin 
clinic for dermatophytosis, chronic, mild, of the feet 
bilaterally; dermatophytid of the hands, secondary to 
dermatophytosis of the feet, manifested by degranulation, 
with no pruritus.  The veteran was prescribed an ointment for 
the feet for a period of four days.  

Upon service retirement examination in December 1945, it was 
noted that the veteran developed blurred vision and spots 
before his eyes in service in the Philippines in November 
1944, with treatment then unavailable and his vision 
progressively worsening for several weeks and then 
stabilizing.  It was noted that the condition developed 
during an intense campaign which precluded treatment.  Vision 
in the right eye was unchanged from that found in October 
1945.  At that retirement examination, the veteran's posture 
was good, his bones, joints, and muscles were normal; his 
neurological systems were normal; his skin was normal; and 
his feet were normal.

The veteran's Certificate of Service, WD AGO Form 53-98, for 
his period of service (from May 1944 to January 1946) 
indicates that the veteran served in campaigns in Papua, 
Bismarck Archipelago, South Philippines, Luzon, New Guinea, 
North Solomons, Western Pacific, and Air Offensive Japan.  No 
citations or decorations are listed which would indicate 
combat service.  The veteran's military occupational 
specialty was communications officer.  He was separated based 
on physical disability, specifically severe choroidoretinitis 
of the right eye and mild choroidoretinitis of the left eye.  

Upon VA eye examination in March 1954, the veteran complained 
that he could not use his right eye at all and he could not 
do any close precision work for any extended time.  Upon 
examination, the right eye fundus showed an extremely large 
area of healed choroiditis.  The left eye fundus showed no 
abnormality.  Vision in the right eye was limited to hand 
movements at four feet.  Vision in the left eye was 20/20.  
The examiner diagnosed central choroiditis of the right eye.  
At that time there were no references to back or skin 
abnormalities or treatment for same.

In August 1964 the veteran received treatment for back pain.  
The veteran reported injuring his back one month prior while 
painting.  The examiner diagnosed lumbosacral strain, 
subsiding.  

In April 1973 the veteran received private emergency medical 
treatment for complaints of low back pain and disability only 
on the right side, recurrent three times in the prior three 
months.  Private lumbosacral X-rays in April 1973 showed 
spina bifida occulta of S1, and possible minimal narrowing of 
the L5-S1 intervertebral disc space.  

In October 1977 the veteran received private treatment for 
low back pain with radiation to the left leg.  A history was 
noted of such pain, questionably associated with a fracture 
of the left ankle.  

A December 1980 private treatment record noted that the 
veteran complained of periodic back and upper right thigh 
pain since 1975, with recent onset six weeks prior.  

While the veteran reported that he had been treated for his 
claimed disabilities at the Centinela Hospital Medical Center 
and the Medical Group of Culver City, October 1995 responses 
from those facilities were to the effect that the veteran 
received no treatment at those facilities for his claimed 
disabilities.  

Outpatient treatment records from the VAMC in Los Angeles in 
1994 and 1995 included treatment for various skin growths, 
including seborrheic keratoses of the back, a small hyper-
pigmented lesion of the right leg, a basal cell carcinoma of 
the left nose, and several actinic keratoses of the face and 
arms.  Private medical records in the 1980's and 1990's also 
include records of treatment for these or similar skin 
growths in various locations on the head, face, and upper 
extremities.  

At an October 1995 VA eye examination, a history was noted of 
decreased visual acuity in the right eye from 1944 due to 
probable toxoplasmosis infection.  The veteran complained of 
severe eye strain.  Upon examination, there was chorioretinal 
scarring in the posterior pole and cobblestone degeneration 
in the inferior pole of the right eye.  There were small 
drusen in the macular area of the left eye, and cobblestone 
degeneration at the inferior pole of the left eye.  The 
examiner diagnosed dense cataract of the right eye and mild 
cataract of the left eye; dry age-related macular 
degeneration of the left eye; probable toxoplasmosis 
scarring, in the right eye much greater than in the left; and 
compensated hyperopic astigmatism/presbyopia.   

At an RO hearing in July 1996 and at the hearing before the 
Board in July 2000, the veteran testified regarding claims 
for service connection for a skin rash, foot fungus, skin 
cancer, a left eye disorder, and a back disorder.  He 
testified that he developed jungle rot in service.  He 
testified that he was also on a flight line in service with 
his shirt off, and that as a result he developed a skin 
condition on the shoulders and elbows.  He testified he 
visited a dermatology clinic every three months (he did not 
specify whether this was recently or more proximate to 
service), and that a keratoses and a basal cell had been 
removed at the dermatology clinic.  He testified that when he 
had been discharged from a hospital he had been told 
regarding his fungus and skin rash that some of it might 
develop into skin cancer eventually.  He testified that he 
also had significant sun exposure while stationed in the 
Pacific in service, and he had no significant sun exposure 
post service.  He testified that he consistently had skin 
problems of some sort since service.  Regarding his eyes, he 
testified that in service cornea retinitis was identified in 
the right eye, and a scar on the retina of the left eye was 
then also noted.  He testified that he was treated for his 
skin and eye disorders at the VA outpatient clinic on 
Broadway in 1947 or 1948, but that no records from that 
period were available from the VA Broadway outpatient clinic 
or the VA Hillside outpatient clinic.  He testified, in 
effect, that there may also have been outpatient treatment 
records from the outpatient clinic at Long Beach for the 
Reserves, and at McArthur Hospital at San Pedro.  Regarding 
his back, he testified that he injured his back in service in 
an accident in which an amphibious truck rammed his jeep in 
the course of a midnight loading for an invasion, causing him 
to be thrown from the jeep and land on his back.  He 
testified that he did not seek any treatment at that time, 
but did seek treatment at the Coswell Hospital in Panorama 
City in the 1950's or at a Kaiser facility in Panorama City 
in the 1950's.  He testified that he did not have any 
traumatic injury to his back after service.  

In a January 1997 statement in response to RO query, the 
veteran reported that he was treated at the Long Beach Air 
Force outpatient clinic at some time between April 1947 and 
June 1949, that he was treated at Fort McArthur during the 
period from 1951 to 1953, that he was treated at the Broadway 
and Hill Street VA outpatient clinic from 1955 to 1965, and 
that he was treated at the Sepulveda VA clinic from 1967 to 
1969.  He stated that he could provide no records of 
treatment at any of those facilities.  

In a VA Form 9 submitted in August 1999, the veteran 
contended that he developed skin cancer because of three 
continuous years in service of tropical sun exposure in New 
Guinea, the Dutch East Indies, and the Philippines between 
July 1942 and June 1945.  He contended that skin cancer began 
to appear in 1947.  He reported that his left eye was 
becoming progressively worse, causing headaches and vision 
problems.  

At an April 1999 VA dermatology outpatient treatment, 
histories were noted of non-melanoma skin cancers on the 
veteran's back, a leg lesion for the past month that was not 
healing, and itchy, scaling scalp responsive to coal tar and 
fluocinolone solution.  Upon examination, there was a pearly 
telangiectatic five-millimeter papule on the left cheek, and 
there were occasional verrucous on hyper-pigmented papules 
and plaques on the chest and back.  There was a two-
centimeter moderately scaling, hyper-pigmented light purple 
papule on the leg.  The examiner assessed likely basal cell 
carcinoma on the left cheek, and a likely healing or mostly 
healed wound of the leg with post-inflammatory 
hyperpigmentation.  

At a July 2000 VA eye examination, multiple conditions, 
imperfections, and disorders of the eyes were identified.  
The veteran reported occasional floaters and glare at night 
with halos around lights.  A nevus, drusen, chorioretinal 
atrophy and a status post toxoplasmosis scar were noted on 
the periphery of the left eye.  A large status post 
toxoplasmosis scar blocked central vision in the right eye.  
The right eye also had chorioretinal atrophy and a small 
status post toxoplasmosis scar in the periphery.  The 
examiner assessed, in pertinent part, status post 
toxoplasmosis scar in the right eye, age-related macular 
degeneration, and cataracts in both eyes.  

The Board has reviewed the entire claims folder, including 
all the service and post service medical evidence presented, 
and all the testimony, statements, and contentions by the 
veteran, and concludes that a reasonable possibility exists 
that obtaining additional evidence, including specifically VA 
medical examinations, would aid in substantiating all the 
veteran's appealed claims.  Accordingly, all the appealed 
claims must be remanded to obtain additional pertinent 
evidence and for VA examinations.  In this regard, the Board 
notes that recently enacted legislation, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(to be codified at 38 U.S.C. § 5100, et seq.), substantially 
revised certain statutory provisions regarding the assistance 
that VA must provide to claimants for VA benefits and the 
notice that VA must provide to claimants as to the type of 
evidence that is necessary to substantiate his claim.  

The Board notes that in April 1998 the RO sent the veteran a 
request for the address of Coswell Hospital, Panorama City, 
California, to determine if the hospital still exists.  The 
RO also requested an authorization and release from the 
veteran, providing the veteran with VA Form 21-4142, so that 
the RO would have authority to request the veteran's records 
from that medical facility.  However, no reply to those 
requests is contained within the claims folder.  In submitted 
statements and testimony, as detailed above, the veteran has 
reported a significant amount of treatment for his claimed 
disorders at military, VA, and private medical facilities 
over many years beginning shortly after service.  However, 
few such records have been obtained from the years 
immediately following service, and the veteran has reported 
that he tried without success to obtain those records from 
those years.  To the extent reasonable attempts to obtain 
records of such records of treatment in the years immediately 
following service have not been exhausted, further efforts 
should be made to obtain those records.  

In a November 1997 reply to RO inquiry, the National 
Personnel Records Center  (NPRC) informed that it already 
provided all service medical records of the veteran to the RO 
in January 1997.  It appears that all such records are 
contained within the claims folder.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for a left eye 
disorder to include a cataract of the 
left eye, a low back disorder, skin rash, 
foot fungus, and skin cancer since August 
1998, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

To the extent exhaustive attempts to 
obtain additional pertinent records have 
not already been made, military facility, 
VA and private medical facility records 
should be sought pursuant to the 
veteran's reports of treatment, including 
his reports at his July 1996 RO hearing 
and his July 2000 Travel Board hearing.  
Necessary authorizations should be 
obtained from the veteran.  All requests 
sent, replies received, and records 
obtained should be associated with the 
claims folder.  Such development should 
be undertaken in accordance with the 
newly enacted Veterans Claims Assistance 
Act of 2000.  Specifically all efforts to 
obtain such records and the results of 
such efforts should be fully documented.

2.  Thereafter, the veteran should be 
afforded a VA medical examination to 
determine the nature and etiology of any 
current left eye disorder.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
All clinical findings should be reported 
in detail and, to the extent possible, 
should be stated in paragraph form.  The  
eye examiner should answer the following:  

A.  For each disorder of the 
left eye identified, the 
examiner should state whether 
it is at least as likely as 
not that the disorder was due 
to or aggravated by the healed 
chorioretinitis (or status 
post toxoplasmosis scar) of 
the left and right eyes which 
developed in service, or due 
to or aggravated by right eye 
blindness (the result of 
healed chorioretinitis).  

B.  For any left eye disorder 
for which question A. is 
answered in the affirmative, 
the examiner should state to 
what degree, if at all, the 
disorder affects the 
functioning of the left eye.  

C.  The examiner should also 
state to what degree, if at 
all, the healed 
chorioretinitis (or status 
post toxoplasmosis scar) of 
the left eye affects the 
functioning of the left eye.  

3.  Also after completion of instruction 
No. 1, above, the veteran should be 
afforded a VA medical examination to 
determine the nature and etiology of any 
current low back disorders.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed. 
All clinical findings should be reported 
in detail.  For any disorder of the low 
back identified, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
developed in service or resulted from an 
injury in service.  The examiner should 
specify the facts on which he/she relied 
in arriving at this opinion, including 
whether he/she relied solely on the 
statements of the veteran as the basis 
for concluding that the veteran's low 
back was injured in service, that a 
current low back disorder was due to such 
inservice injury, or that a low back 
disorder began in service. 

4.  Also after completion of instruction 
No. 1., above, the veteran should be 
afforded a VA medical examination to 
determine the nature and etiology of any 
skin rash, fungus, or cancer.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed. 
All clinical findings should be reported 
in detail.  For each skin rash, fungus, 
or skin cancer identified, the examiner 
must provide an opinion as to whether it 
is at least as likely as not that the 
condition developed in service or 
resulted from conditions in service, to 
include sun exposure in the Pacific.  The 
examiner should specify the facts on 
which he/she relied in arriving at this 
opinion, including whether he/she relied 
solely on the statements of the veteran 
as the basis for concluding that the 
condition began in service.  

5.  Thereafter, the RO must review the 
claims folder and ensure that all the 
aforementioned development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

6.  The RO should then review the 
record, and the claims of entitlement to 
service connection for a left eye 
disorder to include a cataract of the 
left eye, a low back disorder, a skin 
rash, a foot fungus, and skin cancer 
should be readjudicated.  If any of 
these determinations remains adverse to 
the veteran, both the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  
They should be given the opportunity to 
respond within the applicable time.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant need take no action until otherwise notified.  
The purpose of this remand is to procure clarifying data.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 12 -


